[Cite as State ex rel. Williams v. Chambers-Smith, 2020-Ohio-1344.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


The State ex rel. Dayon Williams,                      :

                 Relator,                              :

v.                                                     :                 No. 19AP-388

Annette Chambers-Smith,                                :              (REGULAR CALENDAR)
Department of Rehabilitation
and Correction et al.,                                 :

                 Respondents.                          :


                                           D E C I S I O N

                                      Rendered on April 7, 2020


                 On brief: Dayon Williams, pro se.

                 On brief: Dave Yost, Attorney General, and George Horvath,
                 for respondents.

                                   IN MANDAMUS
                    ON OBJECTIONS TO THE MAGISTRATE'S DECISION

LUPER SCHUSTER, J.
        {¶ 1} Relator, Dayon Williams, initiated this original action requesting this court
issue a writ of mandamus ordering respondents, Ohio Department of Rehabilitation and
Correction ("ODRC"), Annette Chambers-Smith as Director of ODRC, and the Ohio Adult
Parole Authority, to credit him with 1,330 days of jail-time credit.
        {¶ 2} This matter was referred to a magistrate of this court pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. Subsequent to this referral, both
Williams and respondents moved for summary judgment.                      After submission for
consideration of these motions and the corresponding supporting arguments, the
magistrate issued the appended decision, including findings of fact and conclusions of law.
No. 19AP-388                                                                                2


The magistrate determined this court should deny Williams' motion for summary judgment
and grant respondents' motion for summary judgment based on her finding that
respondents already have credited Williams with the appropriate number of days of jail-
time credit. Therefore, the magistrate recommends this court deny Williams' request for a
writ of mandamus because the matter is moot.
       {¶ 3} Williams has filed objections to the magistrate's decision. He acknowledges
the amount of jail-time credit he is entitled to has been properly calculated at 1,339 days
(1,330 days of calculated credit at the time of resentencing plus 9 days for conveyance). He
contends, however, that the magistrate erred in not finding that respondents have
improperly implemented or applied that calculated number in determining the expiration
of his maximum sentence, which respondents have identified as July 18, 2023. Williams
asserts that date should be identified as November 26, 2019. According to Williams, the
respondents' misidentification of the expiration of his maximum sentence is due to their
wrongful application of confinement credit to the sentence for a firearm specification
attached to the underlying offense. We find Williams' objections lack merit.
       {¶ 4} A criminal defendant has a general right to credit for his confinement prior
to sentencing. State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, ¶ 7 ("The Equal
Protection Clause requires that all time spent in any jail prior to trial and commitment by
[a prisoner who is] unable to make bail because of indigency must be credited to his
sentence."). (Emphasis omitted.) Pursuant to R.C. 2967.191, the "department of
rehabilitation and correction shall reduce the prison term of a prisoner * * * by the total
number of days that the prisoner was confined for any reason arising out of the offense for
which the prisoner was convicted and sentenced." However, under R.C. 2929.14(B)(1)
(formerly R.C. 2929.14(D)(1)), a mandatory prison term imposed on a firearm specification
cannot be reduced pursuant to any provision of R.C. Chapter 2967.
       {¶ 5} Williams essentially reasons that because jail-time credit cannot be applied
to reduce his prison sentence for a firearm specification, and because he served the firearm
specification sentence prior to his sentence for the underlying felony offense, the expiration
of his maximum sentence should be years earlier than determined by respondents. But this
reasoning is flawed.
No. 19AP-388                                                                                 3


       {¶ 6} Williams was originally convicted and sentenced in this matter on July 25,
1996. At that time, the trial court found he was entitled to 364 days of jail-time credit, with
additional credit for time served prior to his transportation to prison. Williams appealed,
and this court affirmed in part and reversed in part, remanding the matter for resentencing.
State v. Williams, 10th Dist. No. 96APA08-1077, 1997 Ohio App. LEXIS 2091 (May 15,
1997). Williams was resentenced in March 1999. As to Williams' involuntary manslaughter
conviction, the trial court sentenced him to an indefinite prison term of not less than 7
years, and not more than 25 years, with 3 years actual consecutive incarceration for the
attendant firearm specification. The trial court also sentenced Williams to 18-month prison
terms as to his two aggravated assault convictions. The sentences for the aggravated assault
convictions were ordered to be served concurrent to each other and with the sentence for
the involuntary manslaughter count. At resentencing, the trial court determined Williams
is entitled to 1,330 days of confinement credit, with additional credit for all time served
prior to transportation to prison. Thus, pursuant to Williams' resentencing in March 1999,
he is currently serving an aggregate prison sentence of a minimum term of 10 years and a
maximum term of 28 years and is entitled to 1,330 days of confinement credit, with
additional time for his transportation back to prison (which has been determined to be 9
days). That credit is reflected in respondents' determination of the expiration of Williams'
maximum sentence. And contrary to Williams' assertions, that credit has not been applied
improperly to reduce the term of his mandatory sentence for the firearm specification, nor
has the amount of credit to which he is entitled been reduced because he served his firearm
specification sentence before the sentence for the underlying offense. Because Williams
has received the confinement credit he seeks, we overrule his objections to the magistrate's
decision.
       {¶ 7} Following our independent review of the record pursuant to Civ.R. 53, we find
the magistrate correctly determined that Williams is not entitled to the requested writ of
mandamus. Accordingly, we adopt the magistrate's decision as our own, including the
findings of fact and conclusions of law, as supplemented herein. We therefore overrule
Williams' objections to the magistrate's decision, grant respondents' motion for summary
judgment, deny Williams' motion for summary judgment, and deny Williams' request for a
writ of mandamus.
No. 19AP-388                                                          4


                                                   Objections overruled;
                          Williams' motion for summary judgment denied;
                      respondents' motion for summary judgment granted;
                                                            writ denied.

               DORRIAN and NELSON, JJ., concur.
No. 19AP-388                                                                            5


                                      APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


The State ex rel. Dayon Williams,            :

               Relator,                      :

v.                                           :                   No. 19AP-388

Annette Chambers-Smith,                      :              (REGULAR CALENDAR)
Department of Rehabilitation
and Correction et al.,                       :

               Respondents.                  :



                          MAGISTRATE'S DECISION

                              Rendered on December 17, 2019



               Dayon Williams, pro se.

               Dave Yost, Attorney General, and George Horvath, for
               respondents.


                                IN MANDAMUS
                      ON MOTIONS FOR SUMMARY JUDGMENT

       {¶ 8} Relator, Dayon Williams, has filed this original action requesting this court
issue a writ of mandamus ordering respondent Ohio Department of Rehabilitation and
Correction ("ODRC") to credit him with 1,330 days of jail time credit.
Findings of Fact:
       {¶ 9} 1. Relator is an inmate currently incarcerated at Grafton Correctional
Institution.
No. 19AP-388                                                                                6


       {¶ 10} 2. As relator explains in his complaint, following his appeal to this court, the
matter was remanded to the trial court for resentencing. Relator asserts that, at that time,
the trial court found that he was "to receive one thousand three hundred, thirty (1,330)
days of jail time credit certified to the OHIO DEPARTMENT OF REHABILITATION
AND CORRECTIONS toward his sentence. Defendant is to receive jail time credit for all
time served prior to transportation to the institution." (Emphasis sic.)
       {¶ 11} 3. Relator asserts that respondents have failed to provide him with the
appropriate number of days of jail time credit.
       {¶ 12} 4. On September 24, 2019, relator filed an expedited motion for summary
judgment wherein he argued that respondents had ample time to fulfill their legal duty
and fully credit him with the court ordered 1,330 days of jail time credit. Relator asserts
the documents he attached to his petition for a writ of mandamus were sufficient to
establish his claim.
       {¶ 13} 5. On October 3, 2019, respondents filed a motion in opposition to relator's
motion for summary judgment and a cross-motion for summary judgment.
       {¶ 14} 6. Respondents submitted the affidavit of Deborah Warren, correctional
records of sentence computation order with the Bureau of Sentence Computation
("BOSC"). Warren reviewed the BOSC's records pertaining to Williams and included
copies of those records kept in the normal course of business by ODRC. Included with
those documents is the July 18, 2019 letter she prepared for the office of the attorney
general. That letter provides:
              Pursuant to your request for sentence computation
              information on the above noted, I can provide the following.

              The above listed offender was sentenced on 7/23/199[6] on
              Franklin County case 95CR105677. He was ordered to serve
              on count 1: Involuntary manslaughter 2903.04 A1 3 years for
              the gun specification consecutive to 7 to 25 years. Counts 2
              and 3 Attempted Involuntary manslaughter 2903.04A2 3
              years for the gun specifications on each count consecutive to
              5 to 15 years on each count. All counts and gun terms were
              ordered consecutive to each other. He was admitted on
              7/29/1996.
No. 19AP-388                                                                          7


             He was taken out to be re-sentenced on 3/16/1999. At that
             time his sentence was changed to, count 1 Involuntary
             Manslaughter F1 7 to 25 years with an additional 3 years for
             the gun specification. Counts 2 and 3 Aggravated Assault
             2903.12 F4 were given an 18-month term for each count. All 3
             counts were now ordered concurrent to each other. His
             aggregate sentence was then 3 years for the gun consecutive
             to 7 to 25 years. He was given 1330 days credit in the journal
             entry which was as of the new sentencing date of 3/16/1999.
             He was returned to the institution on 3/26/1999. At that time
             his credit was figured and since none of his dates would have
             changed no changes were made to the display. The 1330 days
             included the 369 (364 in the original entry plus 5 convey time)
             as of his date of admission. He had served 960 days in prison
             (7/29/1996 to 3/25/1999) =960 plus 1 for the new date of
             sentence is 961 plus 369 = 1330.

             I have now updated the display to show the new date of
             sentence and admission with the new credit (1330 plus 9 days
             conveyance time=1339) and re-calculated his time starting on
             his new return from court date 3/26/1999, however his max
             date did not change. I have re-certified his file.

             I hope this information will be helpful. Please feel free to
             contact me with any questions.

      {¶ 15} 7. Warren also attached documentation from ODRC which includes a
printout which shows relator's jail time credit of 1,339 days. This includes 9 days of
conveyance time to which relator was entitled.
      {¶ 16} 8. Respondents argue that relator has already been credited with the
number of days jail time credit which he seeks and asserts that the matter is moot. On
those grounds, respondents argue that summary judgment in its favor is appropriate.
      {¶ 17} 9. Relator has not filed a response to respondents' motion for summary
judgment.
      {¶ 18} 10. On September 27, 2019, notice of summary judgment hearing was
provided notifying the parties that the matter would be submitted to the magistrate on
October 15, 2019.
      {¶ 19} 11. The matter is currently before the magistrate on motions for summary
judgment and the documentation attached thereto.
No. 19AP-388                                                                                 8


Conclusions of Law:
       {¶ 20} For the reasons that follow, it is this magistrate's decision that this court
should deny relator's motion for summary judgment and grant respondents' motion for
summary judgment. Respondents have credited relator with the appropriate number of
days of jail time credit and the matter is moot.
       {¶ 21} The Supreme Court of Ohio has set forth three requirements which must be
met in establishing a right to a writ of mandamus: (1) that relator has a clear legal right to
the relief prayed for; (2) that respondent is under a clear legal duty to perform the act
requested; and (3) that relator has no plain and adequate remedy in the ordinary course
of the law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28 (1983).
       {¶ 22} A motion for summary judgment requires the moving party to set forth the
legal and factual basis supporting the motion. To do so, the moving party must identify
portions of the record which demonstrate the absence of a genuine issue of material fact.
Dresher v. Burt, 75 Ohio St.3d 280 (1996). Accordingly, any party moving for summary
judgment must satisfy a three-prong inquiry showing: (1) that there is no genuine issue
as to any material facts; (2) that the parties are entitled to judgment as a matter of law;
and (3) that reasonable minds can come to but one conclusion, which conclusion is
adverse to the party against whom the motion for summary judgment is made. Harless v.
Willis Day Warehousing Co., 54 Ohio St.2d 64 (1978).
       {¶ 23} Relator correctly argues that, pursuant to R.C. 2967.191, it is the duty of the
sentencing court to determine the total number of days the offender has been confined
for any reason arising out of the offense for which the offender has been sentenced and
ODRC must reduce the stated prison term by that number of days. Relator has asked this
court to order ODRC to credit him with 1,330 days of jail time credit.
       {¶ 24} With its motion for summary judgment, respondents have attached
documentation indicating that relator has been credited with 1,339 days jail time credit.
As such, based on the evidence submitted and authenticated, the magistrate finds that
respondents have provided relator with the relief relator has sought to compel by filing
this original action. At this time, relator cannot show that he has a clear legal right to have
his records corrected to include jail time credits as those days have already been awarded.
No. 19AP-388                                                                         9


See Ridgeway v. State Med. Bd. of Ohio, 10th Dist. No. 06AP-1197, 2007-Ohio-5657;
Lingo v. Ohio Cent. Railroad, Inc., 10th Dist. No. 05AP-206, 2006-Ohio-2268.
      {¶ 25} Based on the foregoing, relator's motion for summary judgment should be
denied; this court should grant respondents' motion for summary judgment, and relator's
request for a writ of mandamus should be denied.


                                             /S/ MAGISTRATE
                                             STEPHANIE BISCA




                             NOTICE TO THE PARTIES

             Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
             error on appeal the court's adoption of any factual finding or
             legal conclusion, whether or not specifically designated as a
             finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
             unless the party timely and specifically objects to that factual
             finding or legal conclusion as required by Civ.R. 53(D)(3)(b).